Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview Chethan K Srinivasa, (Reg. No. 62,978) on 22 July 2022.

 The claim has been amended as follows:

1. (Currently Amended) A system comprising:
	a computing :
maintain a secured chain of linked messages for an object, each message of the linked messages including: (i) a respective state of a plurality of states for the object, and (ii) and a respective portion of a schedule, the schedule defining a timeline for the plurality of states for the object; 
receive a first message to update a state of an object in the secured chain of linked messages;
determine to link the updated state with the secured chain of linked messages; [[,]]
determine, responsive to the determination to link the updated stated with the secured chain of linked messages, as proof of work, a portion of the schedule for the updated state of the object based on the updated state of the object and the timeline of the schedule for the plurality of states for the object in the linked messages in the secured chain of linked messages;
create a second message including (i) the updated state of the object and (ii) the determined portion of the schedule to link to the secured chain of linked messages; 
	determine the portion of the schedule by evaluating a cost function beginning at an arbitrary start point;
	evaluate the cost function by finding a set of times that result in a cost below a threshold cost; 
	encode the determined portion of the schedule;
	create the second message including the encoded portion of the schedule as the proof of work; and
broadcast the second message as the secured chain of linked messages.

2. (Currently Amended) The system of claim 1, wherein the computing system is further configured to:
	determine to link the updated state of the object with the secured chain of linked messages by checking a length of a hash of the received first message; [[,]] and
	validate the proof of work by checking the determined portion of the schedule against a physics model of a physical object corresponding to the object using an error metric.

3. (Currently Amended) The system of claim 1, wherein the computing system is further configured to: 
	create the second message by determining a hash of the message and a previous message.

4. (Canceled)

5. (Canceled) 

6. (Currently Amended) The system of claim 1, wherein the computing system is further configured to: 
	encrypt the second message.

7. (Currently Amended) The system of claim [[4]] 1, wherein the computing system is further configured to:
	determine the portion of the schedule beginning at the arbitrary start point by:
	obtaining a list of initial schedules; [[,]]
	randomly selecting an initial schedule from list of initial schedules; [[,]] and
	perturbing parameters of the selected initial schedule until a local minimum of the cost function is reached.

8. (Currently Amended) The system of claim 2, wherein the computing system is further configured to: 
	evaluate a plurality of the validated schedule portions against a predefined activation function of weighted schedule parameters.

9. (Currently Amended) The system of claim [[4]] 1, wherein the computing system is further configured to: 
	evaluate the cost function, which for given target states and engagement platform states, finds laser weapon start and stop times and missile intercept times that result in [[a]] the cost below [[a]] the threshold cost.


11. (Currently Amended) A method comprising:
maintaining, by a computing system, a secured chain of linked messages for an object, each message of the linked messages including: (i) a respective state of a plurality of states for the object, and (ii) and a respective portion of a schedule, the schedule defining a timeline for the plurality of states for the object; 
receiving, by [[a]] the computing system, a first message to update a state of an object in the secured chain of linked messages;
determining, by the computing system, to link the updated state of the object should be linked into the secured chain of linked messages;
	determining, by the computing system, responsive to determining to link the updated stated with the secured chain of linked messages, as proof of work, a portion of the schedule for the updated state of the object based on the updated state of the object and the timeline of the schedule for the plurality of states for the object in the linked messages in the secured chain of linked messages, wherein the determining the portion of the schedule includes evaluating a cost function beginning at an arbitrary start point, and wherein the evaluating of the cost function includes finding a set of times that result in a cost below a threshold cost;
encoding, by the computing system, the determined portion of the schedule;
creating, by the computing system, a second message including (i) the updated state of the object and (ii) the encoded as the proof of work to link to the secured chain of linked messages; and
broadcasting, by the computing system, the second message as the secured chain of linked messages.

12. (Currently Amended) The method of claim 11, further comprising:
	determining, by the computing system, to link the updated state of the object with the secured chain of linked messages by checking a length of a hash of the received first message; [[,]] and
	validating, by the computing system, the proof of work by checking the determined portion of the schedule against a physics model of a physical object corresponding to the object using an error metric.


14. (Canceled)

15. (Canceled)

16. (Currently Amended) The method of claim 11, further comprising: 
	encrypting, by  second message.

17. (Currently Amended) The method of claim [[14]] 11, wherein the determining the portion of the schedule beginning at the arbitrary start 
	obtaining a list of initial schedules; [[,]]
	randomly selecting an initial schedule from list of initial schedules; [[,]] and
	perturbing parameters of the selected initial schedule until a local minimum of the cost function is reached.


19. (Currently Amended) The method of claim [[14]] 11, further comprising evaluating, by the computing system, the cost function, which for given target states and engagement platform states, finds laser weapon start and stop times and missile intercept times that result in [[a]] the cost below [[a]] the threshold cost.



Allowable Subject Matter
Claims 1-3, 6-13  and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
  a) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 
  Independent Claims 1 and 11 are very close to Kumar  et al. (US 2019/0163912), Farag et al. (US 2020/0186458), Jois . (US 2020/0394183), Punal  et al. (US 2021/0021424) . However,  the features “create a second message including (i) the updated state of the object and (ii) the determined portion of the schedule to link to the secured chain of linked messages; determine the portion of the schedule by evaluating a cost function beginning at an arbitrary start point; evaluate the cost function by finding a set of times that result in a cost below a threshold cost; encode the determined portion of the schedule;
create the second message including the encoded portion of the schedule as the proof of work; and broadcast the second message as the secured chain of linked messages..” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 2-3, 6-10, 12-13 and 16-20  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/28/2022
/ABDOU K SEYE/Examiner, Art Unit 2194